Citation Nr: 1335765	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (also claimed as lung and emphysema) to include as due to herbicide exposure.  

2.  Entitlement to service connection for bladder cancer to include as due to herbicide exposure.  

3.  Entitlement to special monthly compensation based on aid and attendance/housebound status.  


REPRESENTATION

Appellant represented by:	Nona Watkins


WITNESSES AT HEARING ON APPEAL

Appellant and his wife/representative 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to September 1951 and June 1957 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation based on aid and attendance/housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his September 2013 Board hearing, the Veteran expressed that he wished to withdraw the issues of entitlement to service connection for chronic obstructive pulmonary disease and bladder cancer.  





CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 20.204, 20.1404 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

During his September 2013 Board hearing, the Veteran expressed that he wished to withdraw his appeal regarding the service connection claims listed on the title page.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claims for entitlement to service connection for chronic obstructive pulmonary disease and bladder cancer to include as due to herbicide exposure.  The claims are dismissed.


ORDER

The claim for entitlement to service connection for chronic obstructive pulmonary disease (also claimed as lung and emphysema) to include as due to herbicide exposure is dismissed.  

The claim for entitlement to service connection for bladder cancer to include as due to herbicide exposure is dismissed.  


REMAND

In a November 2012 rating decision, special monthly compensation based on aid and attendance/housebound status was denied.  The Veteran was afforded a Board videoconference hearing for other issues in September 2013.  During the September 2013 hearing, he provided extensive testimony regarding his need for aid and attendance.  The September 2013 hearing testimony, which was offered at the RO and which has been reduced to writing, is a timely notice of disagreement to the November 2012 rating decision.  The Veteran, however, has not been issued a Statement of the Case.  As such, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

A Statement of the Case should be issued for the claim for special monthly compensation based on aid and attendance/housebound status.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claim for special monthly compensation based on a need for aid and attendance/housebound benefits if he perfects a timely appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


